UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-6310


JACK EARL VANCE,

                     Plaintiff - Appellant,

              v.

LLOYD WILLIAM LIGHTNER, SR.,

                     Defendant - Appellee,

              and

WILLIAM LIGHTNER,

                     Defendant.


Appeal from the United States District Court for the Southern District of West Virginia, at
Bluefield. David A. Faber, Senior District Judge. (1:16-cv-12296)


Submitted: September 26, 2019                               Decided: September 30, 2019


Before NIEMEYER and KEENAN, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Jack Earl Vance, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jack Earl Vance appeals the district court’s order accepting the recommendation of

the magistrate judge and denying relief on Vance’s 42 U.S.C. § 1983 (2012) complaint.

We have reviewed the record and find no reversible error. Accordingly, although we grant

leave to proceed in forma pauperis, we affirm for the reasons stated by the district court.

Vance v. Lightner, No. 1:16-cv-12296 (S.D.W. Va. Feb. 5, 2019). We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                              AFFIRMED




                                            2